t c memo united_states tax_court richard lee buckner and elizabeth ann buckner petitioners v commissioner of internal revenue respondent docket no filed date r issued a mathematical_or_clerical_error notice to ps for the tax_year which gave rise to an overpayment of dollar_figure r applied dollar_figure of the overpayment against tax owed for the and taxable years r subsequently audited ps’ tax_return and issued a notice_of_deficiency determining a deficiency in income_tax of dollar_figure held this court lacks jurisdiction to review r’s application of the overpaid amount determined in the mathematical or clerical notice with respect to tax_liabilities other than for the year for which the notice_of_deficiency was issued held further r may issue a notice_of_deficiency for the same taxable_year for which a mathematical or clerical notice was previously issued richard lee buckner and elizabeth ann buckner pro_se linette b angelastro for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of a deficiency in income_tax respondent determined for petitioners’ tax_year after concessions by the parties the only issues for decision are whether respondent properly applied the overpayment determined in the mathematical or clerical notice for was properly against tax owed for the and taxable years and whether respondent may determine a deficiency for a taxable_year for which a mathematical_or_clerical_error notice of overpayment was previously issued unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the taxable_year at issue all rule references are to the tax_court rules_of_practice and procedure the parties agree that in the tax_year petitioners received taxable dividends of dollar_figure social_security_benefits of dollar_figure interest_income of dollar_figure taxable retirement income of dollar_figure a taxable individual_retirement_account distribution of dollar_figure and a tax_refund of dollar_figure from the state of california respondent also determined in the statutory_notice_of_deficiency that petitioners had additional withholding of dollar_figure for the tax_year over the amount reported on their federal_income_tax return findings_of_fact some of the facts have been stipulated and are so found the stipulations of the parties with accompanying exhibits are incorporated herein by reference at the time the petition was filed petitioners resided in california general background petitioners timely filed their joint federal_income_tax return for the taxable_year petitioners self-prepared their federal_income_tax return which inter alia contained various mathematical errors petitioners’ federal_income_tax return had items of income on incorrect lines and contained strikeouts whiteouts and figures in the margin on the basis of the amounts reported in the filed federal_income_tax return respondent corrected the mathematical errors and calculated a negative taxable_income for the taxable_year on date respondent issued a mathematical_or_clerical_error notice error notice notice cp16 to petitioners for the tax_year the error notice explained that respondent objected at trial to exhibits 15-p 20-p 22-p through 28-p and 31-p through 35-p on the grounds of relevance fed r evid states evidence is relevant if a it has any tendency to make a fact more or less probable than it would be without the evidence and b the fact is of consequence in determining the action we sustain respondent’s objections and hold that the exhibits do not tend to make any relevant fact more or less probable at trial petitioners objected to exhibit 3-j on the grounds of completeness petitioners have subsequently withdrawn that objection petitioners made errors on their tax_return resulting in an overpayment and that a credit was to be issued according to respondent petitioners owed federal_income_tax for the and taxable years of dollar_figure dollar_figure and dollar_figure respectively as stated in the error notice respondent applied dollar_figure of the total dollar_figure overpayment credit to the amounts owed for the and taxable years the error notice stated that if petitioners disagreed with the error notice then they were permitted to file with the secretary a request for abatement of the assessment within days of the mailing of the error notice see sec_6213 on date a check for the remaining dollar_figure was sent to the petitioners petitioners cashed the refund check and did not timely respond to the error notice the notice_of_deficiency respondent audited petitioners’ tax_return and proposed various adjustments resulting in an increase in their taxable_income on date respondent issued a notice_of_deficiency for the taxable_year determining a deficiency of dollar_figure respondent and petitioners now agree on the amount of income petitioners received for the taxable_year all dollar amounts are rounded to the nearest dollar unless otherwise specified opinion mathematical_or_clerical_error notice on account of the mathematical or clerical errors on petitioners’ federal_income_tax return respondent calculated and assessed tax pursuant to sec_6213 that assessment resulted in an overpayment_of_tax for the taxable_year the term mathematical_or_clerical_error includes an error in addition as well as an entry on a return of an item which is inconsistent with another entry of the same or another item on such return sec_6213 g c petitioners’ federal_income_tax return contained addition errors as well as incorrect placement of certain income items accordingly respondent’s assessment although differing in amount of tax due from that shown on the federal_income_tax return as filed arising out of the error notice is valid if petitioners disagreed with the error notice then they were permitted to dispute it by filing with the secretary a request for abatement of the assessment within days of the mailing of the error notice see sec_6213 petitioners do not allege that they filed such a request therefore days after notifying petitioners of the error notice respondent was permitted to revise the tax assessed for that revision resulted in an overpayment see sec_6213 on april respondent applied dollar_figure of the dollar_figure overpayment for to amounts previously assessed for the and taxable years petitioners believe that respondent should not be permitted to apply the error notice overpayment from the year against tax due for the and taxable years specifically they contend they paid their tax and if dollar_figure of that payment had not been applied for and there would be no tax_deficiency for the taxable_year they also contend that they did not owe any additional tax for or and that by applying the payment for those years respondent is preventing them from contesting in a prepayment status whether they owed tax for those years sec_6402 permits the commissioner to apply a credit arising from an overpayment to any_tax liability then due arising under the internal_revenue_code for the same taxpayer under sec_6512 this court lacks jurisdiction to restrain or review any credit or refund made by the commissioner under sec_6402 see 112_tc_46 110_tc_291 steinberg v commissioner tcmemo_1999_311 aff’d 19_fedappx_498 9th cir accordingly we lack the power to review respondent’s action in retaining dollar_figure of the overpayment resulting from the error notice and applying it against the and liabilities notice_of_deficiency a timely petition in response to a timely notice_of_deficiency invokes this court’s jurisdiction over the taxable_year at issue see sec_6213 on date respondent issued a timely notice_of_deficiency for petitioners’ taxable_year petitioners filed a timely petition with this court on date which had been mailed to the court in the u s mail on date therefore this court has jurisdiction over petitioners’ taxable_year see sec_6213 the commissioner is permitted to issue a notice_of_deficiency for the same taxable_year for which he has previously adjusted a taxpayer’s federal_income_tax return on the losses of an error notice see sec_6213 accordingly respondent’s issuance of the notice_of_deficiency was valid petitioners also claimed they should be entitled to a medical_expense_deduction for higher than the amount respondent originally allowed specifically petitioners claimed an increase in their medical_expense_deduction for additional automobile mileage and for medical and dental insurance costs they paid deductions are a matter of legislative grace and petitioners bear the burden of proving their entitlement to them see rule a 503_us_79 290_us_111 petitioners did not submit any evidence to support this claim for any additional medical expense deductions for their tax_year thus an increased deduction is denied tax years and when petitioners challenged the notice_of_deficiency for the taxable_year the court was granted jurisdiction over that year see sec_6213 a petitioners claim that respondent’s determinations of federal_income_tax owed for the and taxable years are incorrect respondent asserts that the tax_liabilities are correct the notice_of_deficiency allows the court to review only the taxable_year the and taxable years are not before the court conclusion we lack jurisdiction to review respondent’s application of tax_credits associated with the error notice to taxes owed for years other than the year for which the deficiency_notice was issued further respondent is permitted to subsequently issue a notice_of_deficiency for the same taxable_year as the error notice we have considered all of petitioners’ contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant while there are exceptions such as carryforwards or carrybacks which may bring other taxable years into issue petitioners do not allege any such exception is applicable here see 784_f2d_375 fed cir to reflect the foregoing decision will be entered under rule
